DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 December 2021 has been entered. Claims 1, 2, 4-10 and 12-18 remain pending.

Claim Rejections – 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 1, 2, 4-10 and 12-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 9 recite a method comprising: 
receiving a pool of essays of verified authorship;
computing the presence of metrics, key themes and total time expended in writing each essay;
computing a classification value for the essays;

comparing the classification value of the document to the pool of essays;
delivering an assessment of level of effort based upon the comparison; and
said user providing assistance prompts at intervention points for use by said author.
These limitations of receiving essays, computing metrics and classifications, comparing classification values, delivering an assessment, and providing assistance prompts in claim 1 covers performance of the limitations in the human mind and therefore are directed to an abstract idea. These limitations in claim 9, as drafted, constitutes a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a system comprising a “server” implementing the claimed steps, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “server” language, “computing” in the context of this claim encompasses a user manually analyzing essays and computing values based on pre-defined metrics. Similarly, the limitations of comparing and delivering, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 1 does not recite any additional elements, and claim 9 only recites one additional element – using a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a server to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 2, 4-8, 10 and 12-18 recite the same abstract idea as in their respect parent claims, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. These claims only recite additional aspects of the abstract idea itself (language, substance of the metrics including key presses, which only constitute the type of data being analyzed, and edit events), and therefore do not direct the claims to significantly more.

Response to Arguments
4.	Applicant's arguments filed 19 May 2021 with respect to the section 101 rejection of claims 1, 2, 4-10 and 12-18 have been fully considered but they are not persuasive. Applicant points to Enfish and notes that the courts stated that the “directed to” inquiry cannot simply ask Enfish, are not directed to an abstract idea because they recite the analysis and performance of computations regarding metrics in written works that could not be performed in the human mind, such as the comparison of two terms in an essay and generation of a strength of the relationship between any two compared terms. This argument is not found to be persuasive. It is noted first that in Enfish, the court found the claims to be patent eligible because they were drawn to a specific database storage and retrieval system for computer memory, which is necessarily rooted in a particular technology and improves this technological area. The instant claims, on the other hand, are directed broadly to the area of analyzing written works and performing calculations with respect to certain metrics of the works to determine essay authorship. This is not a particular technological area, and is not rooted in a particular technology such as computer memory as in Enfish. Furthermore, claim 1 does not recite any additional limitations such as a computer performing the claimed steps. Claim 9 does recite a server performing the computations; however, the server is merely recited generically as being introduced to perform the claimed steps. According to the Prong Two Considerations in Step 2A, Prong 2 and the consideration of additional limitations in Step 2B, this constitutes no more than adding the words “apply it” (or an equivalent) with the judicial exception, or more instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)). Furthermore, regarding Applicant’s argument that some of the recited computations could not reasonably be performed by a human, Applicant has not shown that any particular steps could not be reasonably performed by a person at some level. Furthermore, the use of a generic computer to perform computations naturally results in the . 

5.	Applicant’s arguments filed 06 December 2021 with respect to the section 103 rejection of claims 1-18 have been fully considered and are persuasive.  The section 103 rejection has been withdrawn. 

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ames et al. (US 2006/0105303 A1) discloses a system and method for teaching a writing process. Burstein et al. (US 2004/0175687 A1) discloses automated essay scoring.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter R Egloff/
Primary Examiner, Art Unit 3715